DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hampton et al. (US 2006/0198547) herein Hampton in view of Kobayashi et al. (US 2006/0159296) herein Kobayashi.

Regarding claim 1, Hampton discloses a loudspeaker, comprising: a frame including a venting element (frame 202 including a venting element 208A, 208B, Hampton: Figs. 2-5), said frame having an interior and a first end (frame 202 has an interior and a first end, Hampton: Figs. 2-5), said frame being formed with a vent passage in communication with said interior and said first end (vent passage 206A,206B to 210A, 210B in communication with interior and first end of frame 202, Hampton: Figs. 2-5); said venting element being located within said vent passage, said venting element being effective to permit the passage of pressurized air – therethrough (venting element 208A,208B located within said vent passage 206A,206B to 210A, 210B permitting the passage of air therethrough, Hampton: Figs. 2-5, [0014], [0015]); a moving assembly and a motor structure coupled to said frame (moving assembly 214c and motor structure 214A, 214B are coupled to frame 202, Hampton: Figs. 2-5), but lacks wherein the frame is molded.  
Nevertheless it is well known in the art to have frames formed by molding as demonstrated by Kobayashi (frame 51/one-piece frame 2 molded of resin, Kobayashi: [0004], [0005], [0028]).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the frame of Hampton to be molded as suggested by Kobayashi in order to take advantage of well-known manufacturing processes for ease of manufacturing.

Regarding claim 2, in the combination of Hampton and Kobayashi, Hampton discloses in which said vent passage is a slot formed in said frame which extends between said interior and said first end (vent passage 206A, 206B is a slot formed in frame 202 which extends between the interior and said first end of frame 202, Hampton: Figs. 2-5).  

Regarding claim 3, in the combination of Hampton and Kobayashi, Hampton discloses in which said venting element is a porous venting disc (venting element 208A, 208B is a mesh material which meets porous and disc (flat and annular) like shape, Hampton: Figs. 2-5).  

Regarding claim 4, in the combination of Hampton and Kobayashi, Hampton discloses in which said venting element is a porous venting disc (venting element 208A, 208B is a mesh material which meets porous and disc (flat and annular) like shape, Hampton: Figs. 2-5) but lacks having a porosity in the range of about 2 microns to 10 microns, a diameter in the range of about 0.250 inches to 0.375 inches, and a thickness in the range of about 0.062 inches to 0.125 inches.
Nevertheless, it would have been an obvious matter of design choice to modify the porosity, diameter and thickness of the venting element, since applicant has not disclosed that such dimensions solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with venting element of Hampton and Kobayashi.
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the venting element of Hampton and Kobayashi to have a porosity in the range of about 2 microns to 10 microns, a diameter in the range of about 0.250 inches to 0.375 inches, and a thickness in the range of about 0.062 inches to 0.125 inches in order to properly dimension and size match to a vent/speaker size.
Allowable Subject Matter
	Claims 5-16 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art of records teaches various vented speakers, for example: Hampton et al. (US 2006/0198547), Kobayashi et al. (US 2006/0159296), Takase et al. (US 8,126,188), Wang (US 2011/0235845), and Cozens et al. (US 2008/0317255). However, the prior art of record fails to show “said frame being formed with a vent passage in communication with said interior and said first end; said venting element being located within said vent passage, said venting element being effective to permit the passage of pressurized air therethrough; a grill assembly connected to said frame in position overlying said first end; at least one vent space being formed between a portion of said grill assembly and said first end, said vent passage, said venting element and said at least one vent space collectively forming a leak path; a moving assembly and a motor structure coupled to said frame,” as required by claim 5, “said frame being formed with a vent passage in communication with said interior and said first end; said venting element being located within said vent passage and being effective to permit the passage of pressurized air therethrough; a grill tray connected to said frame in position overlying said first end, at least one vent space being formed between said grill tray and said first end, said vent passage, said venting element and said at least one vent space collectively forming a leak path; a grill mounted to said grill tray; a moving assembly and a motor structure coupled to said frame," as required by claim 10, and “(i) a molded frame including a venting element, said frame having a frame interior and a mounting flange, said frame being formed with a vent passage in communication with said frame interior and said mounting flange, said venting element being located within said vent passage, said venting element being effective to permit the passage of pressurized air therethrough; (ii) a moving assembly and a motor structure coupled to said frame; an enclosure having an enclosure interior and a panel formed with an opening, said loudspeaker being located within said enclosure interior with said mounting flange thereof connected to said panel such that -17- acoustic output from said loudspeaker is directed toward said opening in said panel;a grill assembly connected to at least one of said panel and said mounting flange; at least one vent space being formed between said grill assembly and at least one of said mounting flange and said panel, said vent passage, said venting element and said at least one vent space collectively forming a leak path for the escape of pressurized air out of said enclosure interior," as required by claim 15 when combined with all the limitations of claims 1, 10 and 15 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651